t c memo united_states tax_court ruth r johnson-straub petitioner v commissioner of internal revenue respondent docket no filed date ruth r johnson-straub pro_se jordan s musen terry w vincent and richard s bloom for respondent memorandum opinion armen special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules of this case is before the court on respondent's motion to dismiss for failure to state a claim as supplemented filed pursuant to rule petitioner resided in cleveland ohio at the time that the petition was filed with the court respondent's notice_of_deficiency respondent issued to petitioner a notice_of_deficiency dated date in respect of the taxable_year and a notice_of_deficiency dated date in respect of the taxable_year in said notices respondent determined the following deficiencies in petitioner's federal income taxes and additions to tax additions to tax_year deficiency sec_6651 sec_6654 dollar_figure dollar_figure --- big_number dollar_figure dollar_figure the deficiencies in income taxes are based on respondent's determination that petitioner failed to report income as reflected in the following schedules practice and procedure amount income payor wage sec_1 university hospitals of cleveland ohio dollar_figure 1respondent has given petitioner credit for amounts withheld from petitioner's taxes insofar as petitioner's ultimate tax_liability is concerned however the determination of a statutory deficiency does not take such amounts into account see sec_6211 amount income payor wage sec_1 university hospitals of cleveland ohio dollar_figure self-employment income2 a f feo phd assoc big_number 1see supra note 2the deficiency in income_tax for includes self- employment_tax pursuant to sec_1401 the additions to tax under sec_6651 are based on respondent's determination that petitioner's failure to timely file income_tax returns for the taxable years in issue was not due to reasonable_cause finally the addition_to_tax under sec_6654 is based on respondent's determination that petitioner failed to pay the required amount of estimated_taxes for petitioner's petition petitioner filed her petition a 23-page typewritten document on date the crux of petitioner's position appears to be that respondent acted illegally and in contravention of her constitutional rights by determining deficiencies in her income taxes for the taxable years in issue thus the petition includes the following allegations that respondent did further in violation of law and petitioner's constitutional right to due process of law tell petitioner to petition_tax_court for a redetermination of the alleged deficiency that respondent did further in violation of law and petitioner's constitutional right to due process of law cause the notices of deficiency to be placed in the united_states mail thereby utilizing the united_states postal service in the attempt to extort monies not lawfully due and owing according to the respondent's decision that respondent did in violation of law and petitioner's constitutional right to due process of law attempt to obtain an unjust legal advantage over petitioner should petitioner have failed to seek remedy in the tax_court by having affixed the notice_of_deficiency waiver form to the alleged notice_of_deficiency whereupon respondent obtains a default allowing respondent to proceed without any regard to the rights of petitioner respondent's rule motion and subsequent developments as indicated respondent filed a motion to dismiss for failure to state a claim on date shortly after respondent filed her motion to dismiss the court issued and served an order calendaring respondent's motion for hearing and also directing petitioner to file a proper amended petition in accordance with the requirements of rule in particular the respondent subsequently supplemented her motion to dismiss in order to clarify the determinations made in the notices of deficiency court directed petitioner to file a proper amended petition setting forth with specificity each error allegedly made by respondent in the determination of the deficiency and separate statements of every fact upon which the assignments of error are based petitioner failed to respond to the court's order as directed respondent's motion to dismiss was called for hearing pursuant to notice in washington d c on date counsel for respondent appeared at the hearing and presented argument on the pending motion petitioner did not appear at the hearing however she did file a rule c statement with the court shortly before the hearing in her rule c statement petitioner again reiterated her claim that her rights have been violated by the issuance of the notices of deficiency thus petitioner's rule c statement includes the following statements in preparing notices of deficiency respondent caused a collateral_estoppel and or res_judicata in violation of petitioner's constitutional right of due process respondent is attempting to extort monies from petitioner utilizing the notices of deficiency in violation of law and petitioner's constitutional right to due process of law notices of deficiency contain penalties in violation of petitioner's constitutional petitioner did not sign the rule c statement we find this curious given that petitioner attempts to raise a constitutional issue out of the alleged failure of respondent's service_center director to sign the notices of deficiency however the fact of the matter is that the copy of each such notice that is attached as an exhibit to the petition bears such signature right to due process of law respondent's agent did tell petitioner to petition the united_states tax_court in violation of her constitutional right to due process of law respondent did utilize the united_states postal service for transmitting illegal attempts at extorting monies from petitioner discussion rule provides that a party may file a motion to dismiss for failure to state a claim upon which relief can be granted we may grant such a motion when it appears beyond doubt that the party's adversary can prove no set of facts in support of a claim which would entitle him or her to relief 355_us_41 677_f2d_676 8th cir rule b requires that a petition filed in this court contain clear and concise assignments of each and every error that the taxpayer alleges to have been committed by the commissioner in the determination of the deficiency and any addition_to_tax in dispute rule b further requires that the petition contain clear and concise lettered statements of the facts on which the taxpayer bases the assignments of error see 78_tc_646 the failure of a petition to conform with the requirements set forth in rule may be grounds for dismissal rule sec_34 sec_123 in general the determinations made by the commissioner in a notice_of_deficiency are presumed to be correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 503_us_79 290_us_111 moreover any issue not raised in the pleadings is deemed to be conceded rule b jarvis v commissioner supra pincite n 73_tc_736 the petition filed in this case does not satisfy the requirements of rule b and there is neither assignment of error nor allegation of fact in support of any justiciable claim rather there is nothing other than petitioner's allegation that respondent has violated statutory and constitutional standards by determining deficiencies in petitioner's income taxes based on petitioner's failure to report wage and self-employment_income by issuing notices of deficiencies consistent with the deficiency procedures prescribed by law and by advising petitioner that she has the right to contest respondent's determination in a prepayment forum ie this court petitioner's allegation constitutes nothing other than tax_protester rhetoric and legalistic gibberish as demonstrated by the passages from the petition and the rule c statement previously quoted see 82_tc_403 80_tc_1111 76_tc_1027 affd 696_f2d_1234 9th cir the court's order dated date provided petitioner with an opportunity to assign error and allege specific facts concerning her liability for the taxable years in issue unfortunately petitioner failed to respond to the court's order as directed if petitioner did not receive the income determined by respondent petitioner could have easily so alleged we see no need to catalog petitioner's various arguments and painstakingly address them as the court_of_appeals for the fifth circuit has remarked we perceive no need to refute these arguments with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir suffice it to say that it is within the undoubted power of congress to provide any reasonable system for the collection_of_taxes if only the injunction against the taking of property without due process of law in the method of collection and protection of the taxpayer is satisfied 275_us_101 see 419_us_565 the deficiency procedures set forth in subchapter_b of chapter of the internal_revenue_code secs which specifically provide for the issuance of notices of deficiency and the prepayment review of such notices by this court satisfy the due process standard of the 5th amendment see adler v commissioner tcmemo_1989_446 affd without published opinion 930_f2d_26 9th cir see also 273_f2d_23 9th cir affg and remanding tcmemo_1958_85 65_tc_1180 because the petition fails to state a claim upon which relief can be granted we shall grant respondent's motion to dismiss as supplemented see 747_f2d_478 8th cir we turn now on our own motion to the award of a penalty against petitioner under sec_6673 as relevant herein sec_6673 authorizes the tax_court to require a taxpayer to pay to the united_states a penalty not in excess of dollar_figure whenever it appears that proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer's position in such proceeding is frivolous or groundless the record in this case convinces us that petitioner was not interested in disputing the merits of either the deficiencies in income taxes or the additions to tax determined by respondent in the notices of deficiency rather the record demonstrates that petitioner regards this case as a vehicle to protest the tax laws of this country and espouse her own misguided views a petition to the tax_court is frivolous if it is contrary to established law and unsupported by a reasoned colorable argument for change in the law 791_f2d_68 7th cir petitioner's position as set forth in the petition and the rule statement consists solely of protester rhetoric and legalistic gibberish based on well- established law petitioner's position is frivolous and groundless we are also convinced that petitioner instituted and maintained this proceeding primarily if not exclusively for purposes of delay having to deal with this matter wasted the court's time as well as respondent's moreover taxpayers with genuine controversies were delayed in view of the foregoing we will exercise our discretion under sec_6673 and require petitioner to pay a penalty to the united_states in the amount of dollar_figure coleman v commissioner supra pincite crain v commissioner supra pincite8 coulter v commissioner 82_tc_580 abrams v commissioner supra pincite in order to reflect the foregoing an order of dismissal and decision will be entered
